Citation Nr: 9923654	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  98-02 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for drug abuse secondary to 
treatment for a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969.

In a rating decision dated in July 1995, the Regional Office 
(RO) concluded that the veteran's claim for service 
connection for drug addiction secondary to his service-
connected low back syndrome was not well grounded.  He was 
notified of this decision and of his right to appeal by a 
letter dated the following month, but a timely appeal was not 
received.  By rating action dated in May 1996, the RO held 
that new and material evidence had not been submitted.  In 
addition, it was determined that compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) was also not 
warranted.  By rating decision dated in September 1997, the 
RO denied service connection for drug abuse.  In this regard, 
the Board of Veterans' Appeals (Board) notes that the RO 
referred to a decision of the General Counsel of the 
Department of Veterans Affairs (VA) in reaching its 
determination that compensation benefits were precluded by 
statute.  See VAOPGCPREC 11-96 (November 15, 1996).  However, 
in light of a subsequent General Counsel opinion, service 
connection for substance abuse on a secondary basis may be 
granted, even though compensation may not be paid.  See 
VAOPGCPREC 2-98 (February 10, 1998).  Under these 
circumstances, the Board finds that the claim should be 
considered on a de novo basis.  

In addition, although the RO, in its May 1996 rating 
decision, referred to benefits pursuant to 38 U.S.C.A. 
§ 1151, since the veteran's arguments relate his drug 
dependence to treatment for a service-connected disability, 
his claim is most appropriately considered a claim for 
service connection on a secondary basis.  See 38 C.F.R. 
§ 3.310 (1998).

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. Service connection is in effect for, among other 
disabilities, chronic low back syndrome, secondary to old 
leg pathology.

2. The veteran was prescribed various medications, including 
Demerol and Percocet, for his back disability.

3. There is no competent medical evidence showing that any 
drug addiction or dependence on prescription medication is 
related to a service-connected disability.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for drug abuse 
secondary to treatment for a service-connected disability.  
38 U.S.C.A. § 5107(b) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court held 
that a "claim must be accompanied by evidence."  Id. at 
611.  As will be explained below, the veteran has not 
submitted competent evidence to support his claim for service 
connection.  Thus, the Board finds that his claim is not well 
grounded.  Accordingly, there is no duty to assist him in the 
development of his claim.

Factual background

VA outpatient treatment records show that Percocet was 
prescribed in February 1994.  It was noted in October 1994 
that the veteran was offered a taper of narcotics, but that 
he refused.  He expressed concerns about addiction in 
November 1994.  In January 1995, the veteran's current 
medications were Demerol and Percocet.  He stated that he 
wanted to be off Demerol and Percocet in February 1995.  
Later that month, his prescription for Percocet was refilled, 
and it was indicated that it would start to be tapered next 
time.  

A VA medical certificate dated in April 1995 reveals that the 
veteran had taken 285 Percocet and 1400 mg Demerol in the 
previous 45 days.  A crisis note dated the same day indicates 
he had used 285 Percocet in the previous thirty days.  

The veteran was hospitalized in a VA facility in April 1995.  
He requested detoxification and wanted help for his addiction 
(narcotics).  A social work service note reveals that the 
veteran reported a drug history of heavy use of speed until 
1980, at which time he entered a treatment program.  He then 
went to another program for one year during 1980-1981.  He 
maintained that he was basically clean other than the use of 
prescription drugs for chronic pain until the last nine 
months, when he began to supplement the prescription drugs 
with street drugs.  

A history and physical note during the hospitalization shows 
that the veteran had been off all drugs until June 1994. At 
that time, he sustained significant problems involving low 
back pain.  He was started on Demerol and Percocet for 
control.  It was indicated that he had been taken off Demerol 
in February 1995.  Subsequent to that time, he was tapered on 
Percocet.  He started out at five per day and was weaned by 
one Percocet per day every two weeks, to the point that he 
was down to three per day.  He was doing well with 
detoxification and with removal of narcotic medications with 
having finally achieved relief of low back pain through 
physical therapy and work.  The veteran then developed 
nephrolithiasis and received Percocet for this.  He was given 
more Percocet at another VA facility.  He came back to the 
original VA facility, and managed to get extra Percocet, 
stating that his Percocet was retained in the other facility 
with no discharge medications.  He was using multiple 
Percocet per day, and it was estimated that he had probably 
used 250 in the previous month.  Additionally, he was using 
Morphine Sulfate tablets he obtained from a friend and he 
started using Methamphetamines again.  

The veteran was again hospitalized in a VA facility in May 
1995.  A social work service note indicated that he took six 
Percocet daily.  It was further noted that he entered 
treatment because of addiction to pain medication.  He stated 
that it was his perception that it was the VA's 
responsibility that he became addicted to these medications, 
although he admitted that he is/was addicted to other street 
drugs.  The veteran claimed that the VA physicians were aware 
of his past addictions and prescribed opiates anyway.  

A progress note during the May 1995 VA hospitalization shows 
that the veteran started getting Demerol nightly after back 
surgery in June 1994, and this continued until January 1995.  
He also started using large quantities of Percocet (up to 
280).  For the most part, he established the need for these 
by deception (he needed it more for psychological than 
physical discomfort).  He had tried to stop many times and 
failed.  The diagnoses on discharge included opiate 
dependence, continuous; marijuana dependence, continuous, and 
methedrine dependence, in early, full remission.

An undated report indicates that the veteran's chart had been 
received, and a review initiated regarding concerns the 
veteran had expressed in several letters dated in April 1995.  
It was noted that the veteran had started presenting to the 
VA medical center emergency room for complaints of back pain 
and wanted pain medication, as early as January 1994.  He was 
given authorization for Demerol, but this was restricted in 
May 1994 to every 72 hours due to high use.  The veteran was 
hospitalized in June 1994 for complaints of pain, and a 
medical regimen was designed with his input.  It included 
Demerol and Percocet, as needed and limited in amount.  He 
was followed in the clinic weekly until October 1994, and 
every two weeks thereafter.  During the close follow-up, 
there were no signs of withdrawal or addiction.  It was 
indicated that the veteran expressed a concern for tolerance 
in August 1994, but a change to Tylenol #3 (without evidence 
of withdrawal) resulted in increased pain and necessitated 
resumption of Percocet for his comfort.  

It was further indicted that the veteran elected, by refusal 
and/or no show to forgo an attempt at pain control with 
epidural steroids and lidocaine infusion.  It was noted that 
trigger point injections apparently did not help.  The report 
states that, except for expressing a desire in October 1994 
not to be taken off all his medications, the first the 
veteran made his physician aware of his improved pain and a 
desire to come off all pain medications was in February 1995.  
At that time, plans were made and implemented to remove 
narcotics.  This was done slowly, despite the lack of 
evidence of withdrawal or addiction due to his history of 
addiction.  It was also noted that the veteran did well with 
his regimen to remove narcotics from his regimen.  He 
developed renal colic from a kidney stone which required 
increased Percocet.  It appeared this is where the veteran's 
problem began.  He had admitted to lying to his physician and 
obtaining additional Percocet, as well as obtaining Percocet 
from another VA hospital.  Additionally, he began 
supplementing with illegal drugs.  At that point, he began 
manifesting findings of addiction, including lying, overuse, 
mixing drugs and withdrawal resulting in admission.  It was 
clear that his addiction was not due to controlled use of 
prescribed narcotics medication, but was due to the use of 
illegal drugs and prescription drugs obtained under false 
pretenses.

The veteran has been granted service connection for migraine 
headaches; chronic low back syndrome; residuals of a fracture 
of the left femur; and residuals of a fracture of the right 
femur. 



Analysis

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

While 38 C.F.R. 3.310(a) (1998) provides that "[d]isability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service connected," the 
General Counsel for the VA has issued an opinion in which it 
was held that for claims arising after October 31, 1990, 
service connection for drug or alcohol abuse cannot be 
granted secondary to a service connected disability under 
this regulation.  VAOPGCPREC 2-97 (Jan. 16, 1997).

More specifically, this opinion held that Section 8052 of the 
Omnibus Budget Reconciliation Act of 1990 (OBRA 1990), Pub. 
L. No. 101- 508, § 8052, 104 Stat. 1388, 1388-351, prohibits, 
effective for claims filed after October 31, 1990, the 
payment of compensation for a disability that is a result of 
a veteran's own alcohol or drug abuse.  It was further noted 
that the payment of compensation is prohibited whether the 
claim is based on direct service connection or, under 38 
C.F.R.             § 3.310(a), on secondary service 
connection of a disability proximately due to or a result of 
a service- connected condition.  Further, compensation is to 
be prohibited regardless of whether compensation is claimed 
on the basis that a service-connected disease or injury 
caused the disability or on the basis that a service-
connected disease or injury aggravated the disability.

In VAOPGCPREC 2-98 (Feb. 10, 1998), the General Counsel again 
held that Section 8052 prohibits a grant of "direct service 
connection" for drug or alcohol abuse on the basis the of 
incurrence or aggravation in line of duty during service. The 
General Counsel apparently held, however, that the 
prohibition in 38 U.S.C.A. § 105(a), as amended by the OBRA 
1990, against granting service connection for drug or alcohol 
abuse: "is inapplicable to a determination of whether a 
disability is proximately due to or the result of a service 
connected disease or injury and, therefore, does not itself 
preclude secondary service-connection of a substance-abuse 
disability." It also appears that the General Counsel held 
that, even assuming secondary service connection was granted 
for a substance-abuse disability, no compensation benefits 
would be payable for such disability with respect to a claim 
filed after October 31, 1990. These General Counsel Opinions 
are binding on the Board. 38 U.S.C.A. § 7104(c) (West 1991).

The Board concedes that the veteran received treatment for a 
prescription drug dependency.  The question in this case, 
however, is whether the dependence on the narcotics was due 
to a service-connected disability.  In this regard, the Board 
points out that a VA medical provider reviewed the veteran's 
chart and the history of his treatment.  Based on that 
review, it was concluded that the veteran's addiction was 
due, in large measure, to his use of illegal drugs.  The only 
evidence in support of the veteran's claim consists of 
statements he had made in his own behalf.  In contrast, the 
medical evidence is to the contrary.  The Court has held that 
if the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Thus, his lay 
assertions to the effect that he has a drug dependence due to 
the treatment he has received for a service-connected 
disability are neither competent nor probative of the issue 
in question.  Indeed, in Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions and, therefore, those opinions do not 
even serve as a basis for a well-grounded claim.  The Board 
finds, accordingly, that service connection is not warranted 
for drug dependency secondary to treatment for a service-
connected disability.





ORDER

Service connection for drug dependency secondary to treatment 
for a service-connected disability is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 

